DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mofill et al. (U.S. Publication No. 2014/0147333).
Morfill discloses a cold plasma device for treating skin (paragraphs 31-36), the cold plasma device comprising:
A housing having an end face (Figure 1);
A cold plasma generator (5) adapted to generate cold plasma that produces reactive species for treating said skin (paragraphs 32-35); and
A manipulator adapted to manipulate said skin to increase exposure of bacteria on said skin to said reactive species during use of the device (Figure 5; paragraphs 57-59), wherein said manipulator extend between the cold plasma generator (5) and the said skin (43) during use (Figures 1-5); and wherein the manipulator comprises a movable member (13) arranged to contact said skin during use of the cold plasma device.  See paragraphs 32-61 and Figures 1-5.

Concerning claim 3, Morfill also discloses that the device further comprises an actuator (21) adapted to move the movable member (13) relative to the remainder of the cold plasma device (paragraphs 57 and 58).

Regarding claim 4, Morfill further discloses that the manipulator comprises a stretcher member (21) as set forth in paragraph 57.

Concerning claim 5, the reference continues to disclose that the stretcher member (21) is pivotably mounted to the cold plasma device (paragraph 47).

Concerning claim 6, Morfill further discloses that the manipulator comprises a plurality of stretcher members (41) arranged in adjacent lines, as said stretcher members (41) stretch the skin of the user (paragraph 52; Figure 3).

Regarding claim 7, Morfill also discloses that the device comprises an actuator adapted to rotate the stretcher member (21) as set forth in paragraph 47.

With respect to claim 10, Morfill also discloses that the manipulator comprises a fixed member (21) arranged to contact said skin during use of the device (paragraphs 39, 40 and 57).

Regarding claim 12, Morfill further discloses that the manipulator comprises a plurality of protrusions (41) adapted to contact said skin during use of the cold plasma device (paragraph 54).

Concerning claim 13, the reference continues to disclose that the manipulator comprises a resiliently flexible material (paragraph 56).

With respect to claim 14, Morfill also discloses that the cold plasma generator and the manipulator are integrally formed, with the manipulator being disposed on a surface of the cold plasma generator (Figures 1, 3 and 4) as set forth in paragraph 40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morfill et al. (U.S. Publication No. 2014/0147333) in view of Sun et al. (U.S. Patent No. 7,113,821).
Morfill is relied upon as set forth above.  Morfill does not appear to disclose that the manipulator is cylindrical and is adapted to be rolled across the skin.  Sun discloses a device for treating skin with an electromagnetic current from a treatment electrode, wherein the device is provided with a housing having an end face, and a manipulator adapted to manipulate said skin (column 12, lines 24-43).  The reference continues to disclose that the manipulator is cylindrical and is adapted to be rolled across the skin in order to provide an easy and rapid operation over a large area of skin (column 16, lines 24-45).  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the device of Morfill with a manipulator that is cylindrical and is adapted to be rolled across the skin in order to provide an easy and rapid operation over a large area of skin as exemplified by Sun.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morfill et al. (U.S. Publication No. 2014/0147333) in view of Morfill et al. (U.S. Publication No. 2013/0064726) which is herein referred to as ‘726.
Morfill is relied upon as set forth above.  Morfill does not appear to disclose that the manipulator is spherical with a mesh located thereon that is and adapted to be rolled across said skin.  ‘726 discloses a cold plasma device for the treatment of a surface, wherein the device is provided with a housing having an end face and a manipulator (abstract; Figures 8-13).  The reference continues to disclose that the manipulator is spherical with a mesh located thereon (paragraphs 157-159), and adapted to be rolled across said skin in order to easily treat a large surface area in a short amount of time (paragraph 125).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a spherical manipulator with a mesh located thereon for the device of Morfill in order to easily treat a large surface area in a short amount of time as exemplified by ‘726.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,849,215. 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are met by claims 1-20 of ‘215.  As such, the double patenting rejection exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799